215 F.2d 954
Earl M. CRANSTON, Appellant,v.J. Hugo ARONSON, et al., Appellees.
No. 13982.
United States Court of Appeals Ninth Circuit.
September 16, 1954.

Ralph J. Anderson, Myles J. Thomas, Helena, Montana, for appellant.
Arnold H. Olsen, Atty. Gen. of Montana, William F. Crowley, Asst. Atty. Gen. of Montana, Helena, Montana, for appellees.
Before HEALY, POPE and FEE, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed upon the grounds and for the reasons stated in the opinion of Judge Murray in the District Court, Cranston v. Aronson, 124 F.Supp. 453.


2
During the argument in this court it was disclosed that the Supreme Court of Montana now has under submission a cause involving among others, the same question which appellant sought to present in the court below. As appellant, who is only a prospective bidder for a state lease, must lean heavily upon the Declaratory Judgments Act, 28 U.S.C.A. §§ 2201, 2202, the fact that the merits of appellant's complaint have been argued in the state court is an additional reason for the district court's denial of relief. "The extent to which the declaratory judgment procedure may be used in the federal courts to control state action lies in the sound discretion of the Court." Alabama State Federation of Labor v. McAdory, 325 U.S. 450, 471, 65 S.Ct. 1384, 1394, 89 L.Ed. 1725. Cf. Great Lakes Dredge & Dock Co. v. Huffman, 319 U.S. 293, 298, 300, 63 S.Ct. 1070, 87 L.Ed. 1407; Kerotest Mfg. Co. v. C-O-Two Co., 342 U.S. 180, 183, 72 S.Ct. 219, 96 L.Ed. 200.